DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-20 are pending.  Claims 1, 7 and 18 are independent.  
Response to Amendment
The rejection of claims 1, 4-6, and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of Applicant’s amendment to the claims.
The rejection of claims 7-10 and 13-14, 18-20 under 35 U.S.C. 102((a)(1)) as anticipated by O’Prey et al. (WO 02/22102A1) is withdrawn.  
The rejection of claim 8 under 35 U.S.C. 103 as obvious over O’Prey et al. (WO 02/22102A1) is withdrawn.
The rejection of claims 8 under 35 U.S.C. 103 as obvious over Tanaka et al. (US 20070134173 A1) is withdrawn.
The rejection of claims 2-3, 7-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is maintained.
The rejection of claim 7, 9-10 and 13-14, 18-20 under 35 U.S.C. 103 as obvious over O’Prey et al. (WO 02/22102A1) is maintained.
The rejection of claims 1-7, 9-20 under 35 U.S.C. 103 as obvious over Tanaka et al. (US 20070134173 A1) is maintained.
Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. Applicant’s urge that O’Prey does not guide one of ordinary skill to the claimed at least 0.5% or 0.2% of N-acetyl cysteine. Contrary to Applicant’s arguments, page 31,ln.9-21 guide one of ordinary skill to include 0.1%-5% of N-acetyl cysteine with the same ingredients as claimed, Vitamin C, panthenol (see also abstract and claim 1) thus, just because there is a laundry list of other skin care ingredients in the art, does not teach away from those same ingredients in the BRI of the claims.  
Applicant’s urge that Tanaka teach the N acetyl cysteine and Vitamin C (ascorbic acid) as an antioxidant and thus one of ordinary skill would not read Tanaka and arrive at the claimed 5-20% ascorbic acid as claimed.  Contrary to Applicant’s arguments, the rejection is maintained because Tanaka guide one of ordinary skill to optimize the amount of skin lighting agents (ie vitamin C, ascorbic acid) to about 10% in [0091] page 7 with upto 5% N-acetyl cysteine in [0025], page 3.  
Accordingly the teachings of O’Prey and Tanaka are found pertinent and the claim amendments are addressed below.
New Grounds of Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
Claims 2-3, 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 2 and 7 and their dependents recites claim language to “…an effective concentration to significantly reduce the N-acetyl cysteine odor of the serum.” This language is indefinite because the specification provides no guidance as to what amount is encompassed by the word “effective concentration” and “significantly”.
Claim 8 recites limitation to “…the ratio…” in claim 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites dependency on claim 10 but doesn’t state “further comprising” making the claim language unclear. 
Claim 14 recites limitation to a silicon material in claim 10.  It appears claim 14 should depend from claim 13 having the silicon material as there is no silicon in claim 10.  Claim 14 is unclearly narrows the scope of water but there is no water in claim 10.  Claim 11 has water but claim 14 as presented for examination is dependent on claim 10 with no recitation of water.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 9-10 and 13-14, 18-20 are rejected under 35 U.S.C. 103 as obvious over O’Prey et al. (WO 02/22102A1).
	O’Prey et al. (WO 02/22102A1) abstract teach a cosmetic composition suitable for topical application to the skin or hair comprising: 
	(a) from about 0.0001 % to about 10 %, by weight, of biologically active enzyme; 	(b) from about 0.1 % to about 20 %, by weight, of polyhydric alcohol (which teaching encompasses the claimed language to from 1% to 25% of a solvent that is liquid at 25°C selected from water, alcohols, diols, and polyols); 
	(c) from about 0.1 % to about 20 %, by weight, of skin care active selected from a vitamin B3 component, panthenol, vitamin E, vitamin E acetate, retinol, retinyl propionate, retinyl palmitate, retinoic acid, vitamin C, theobromine, α-hydroxyacid, farnesol, phytantriol, salicylic acid, and mixtures thereof (which teaching encompasses the claim limitations requiring from 5% to 20% Vitamin C and from 0.1% to 3% panthenol).  See abstract.  
	Regarding the claim amendments to having less than 0.2% of acrylamide compounds, O’Prey et al. guide one of ordinary skill to include from about 0.01% to 0.1% of polyacrylamide polymers in general.  See page 22,ln.10-16.  
	Regarding the stick composition of claim 10, see page 15,ln.20 and page 16,ln.1-20 teaching emulsion carriers comprising a hydrophilic aqueous phase and a hydrophobic phase e.g., a lipid, oil or oily material preferably at about 1-30%. 
	The paragraph linking pages 21-22 teaches claim 13 dimethicone and page 20,ln.5-7 teaches the claimed amount preferably 0.0.5-15% of emulsifiers/surfactant agents in general.  Regarding the odor control agent, page 21 line9- 21 teaches the same phosphates, betaine and sultaines of the instant claims as amphoteric surfactants in again amounts of preferably 0.0.5-15% of emulsifiers/surfactant agents in general.  See also page 19,ln.21, and page 20,ln.5-6. 
	Regarding the mass ratio of the odor control agent to N-acetyl cysteine is at least 20%, it is the Examiners position that the art teaching the same odor control agents (ie) see page 21, lines 9-20, guiding one of ordinary skill to include alkyl ether phosphates and salts thereof, sultaines, beteines, edta in similar amounts ranging from 0.05%-15% (see page 20, ln.6) as claimed with the N-acetyl cysteine in the similar amounts of 0.1% to about 5% in an analogous composition applied to skin would encompass the claimed ratio effective in reducing the odor of N-acetyl cysteine significantly as it is teaching an analogous composition comprising the same ingredients within the same amounts applied to skin. 
	O’Prey et al. do not exemplify at least 0.5% N-acetyl cysteine as is required by independent claims 7 and 18.  Examiner notes that page 31,ln.2 and 21, specifically guides one of ordinary skill to the claimed N-acetyl cysteine at a level of from about 0.1% to about 5% in an analogous composition.  
	 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed at least 0.5% N-acetyl cysteine as is required by independent claims 7 and 18 because O’Prey et al. (WO 02/22102A1) guide one of ordinary skill to include 0.1% to about 5% N-acetyl cysteine in an analogous cosmetic composition.

Claim 8 is rejected under 35 U.S.C. 103 as obvious over O’Prey et al. (WO 02/22102A1) as applied to claims 7, 9-10 and 13-14, 18-20 and further in view of Araki et al. (US 20120058065 A1).
	O’Prey et al. (WO 02/22102A1) is relied upon as set forth above.  However, O’Prey do not teach both phosphates and polyphosphates as is required by claim 8.  
	In the analogous skin treatment art, Araki et al. (US 20120058065 A1) teach on page 5, [0070] sodium polyphosphate is a commonly known to radical scavenger sequestering agents such as citric acid and ascorbic acid already taught by O’Prey et al. on page 32,ln.20.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the skin cleanser of O’Prey et al. with the claimed polyphosphates as required by claim 8 because O’Prey et al. teach a similar skin cleanser comprising phosphates and citric acid and ascorbic acid in general, and Araki et al. establish the state of the art that the claimed polyphosphates are commonly known radical scavenger sequestering agents equivalent to the citric acid and ascorbic acid already taught by O’Prey et al. on page 32,ln.20.  
	One of ordinary skill is motivated to combine the teachings of O’Prey with Araki et al. since both are effective skin treatment compositions.
Claims 1-7, 9-20 are rejected under 35 U.S.C. 103 as obvious over Tanaka et al. (US 20070134173 A1).
	Tanaka et al. (US 20070134173 A1) teach a stick [0036] personal care composition comprising 0.1% to 5% N-acetyl cysteine antioxidant [0025] from 5% to 20% Vitamin C or derivative thereof, and 1% panthenol Vitamins in [0063], [0095] and Example III on page 8 in the table above [0108], at least 1% of a diol or polyol is met by this same example III teaching 1.0wt% propylene glycol (propane-1,2-diol).  Dimethicone in the claimed range of 10-35% is also exemplified in example III on page 8 in the table above [0106].
	Limitation to having a pH from 2.4 to 4.3 is suggested in [0041] teaching a range including pH 2 and pH 5 in general.  
	Limitation to being substantially free of acrylamide can be envisaged from [0059] teaching acrylamide as optional compounds.  
	Limitation to having less than 10% lipids is encompassed by [0038] teaching 1-30% of lipid oil phase and the Example III teaching 0.0004% beta carotene and corn oil. [0032] and [0091] teach an agent effective at reducing the odor of N-acetyl cysteine selected from phosphate salts ie sodium ascorbyl phosphate from about 0.2% to about 5%.  At least 10% water is taught in the claimed amounts in example III [0104] and [0038] teaching 40%-90% hydrophilic ie water.
	Limitation to wherein the mass ratio of the odor control agent (ie phosphate) to N-acetyl cysteine is at least 20% as is required in claims 3 and 18 is encompassed by Tanaka et al. guiding one of ordinary skill to a stick [0036] personal care composition comprising 0.1% to 5% N-acetyl cysteine antioxidant [0025] and guiding one of ordinary skill in [0091] teach phosphate salts ie sodium ascorbyl phosphate in an amount of from about 0.2% to about 5% encompassing the claimed mass ratio and encompassing the claimed agent effective at reducing the odor of N-acetyl cysteine.
	Limitation of claim 4 to at least 0.1% of cationic steroidal antimicrobial category is encompassed by Tanaka et al. [0025] guiding one of ordinary skill to include from about 0.01% to about 5% wt of resveratrol which is the same antimicrobial in [0011] of Applicant’s specification.
	Clam 6 limitation to the lipid being plant based is met by Tanaka et al. exemplifying corn oil in their example III on page 8 [0106].
	Claim 12 limitation to at least 4% starch is encompassed by Tanaka et al. teaching in [0066] potato protein and other starch proteins and [0071] guiding one of ordinary skill to include upto 10% protein peptides.  Claim 12 limitation to 1-8% of alpha-carboxylic acid, is met by the art teaching in [0079] non-limiting examples of anti-wrinkle/anti-atrophy actives include hydroxy acids (e.g., alpha-hydroxy acids such as lactic acid and glycolic acid or beta-hydroxy acids such as salicylic acid and salicylic acid derivatives such as the octanoyl derivative), phytic acid, lipoic acid; lysophosphatidic acid, and skin peel agents in safe amounts of preferably 0.1%-10% [0075] which are the same category of alpha-carboxylic acid described in Applicant’s specification [0024].
	Regarding the limitation of claim 16, it is the Examiner’s position that the BRI of this claim language is encompassed by Tanaka et al. teaching a skin cleansing composition which would necessarily remove odors is it is described as cleansing the skin. See [0003].
	Claim 20 limitation to the category of antifungal is not explicitly taught however, one of ordinary skill can envisage the camphor taught in [0013] of Tanaka et al. to encompass the claimed category of antifungals.  Examiner notes Applicant’s specification in at least [0268] describes the claimed category of antifungal to include camphor which is the same camphor of the prior art.
	Tanaka et al. do not exemplify all of the claimed ingredients in the claimed amounts of the claimed skin care serum/personal product of claims 1, 7 and 18. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed composition having the claimed ingredients in the claimed amounts as is required by independent claims 1, 7 and 18 because Tanaka et al. (US 20070134173 A1) guide one of ordinary skill to include the same ingredients in similar amounts and proportions in an analogous skin cleansing composition in general.
Claim 8 is rejected under 35 U.S.C. 103 as obvious over Tanaka et al. (US 20070134173 A1) as applied to claims 1-7, 9-20 further in view of Araki et al. (US 20120058065 A1).
	Tanaka et al. (US 20070134173 A1) is relied upon as set forth above.  However, Tanaka et al. does not teach the claimed limitation to both phosphates and polyphosphates as is required by claim 8.  
	In the analogous skin treatment art, Araki et al. (US 20120058065 A1) teach on page 5, [0070] that the claimed sodium polyphosphate is a commonly known antioxidant/ sequestering agent similar to the ascorbic acid already taught by Tanaka et al. on page 3 [0025].
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the skin cleanser of Tanaka et al. with the inclusion of the claimed polyphosphates with phosphates as required by claim 8 because Tanaka et al. teach a similar skin cleanser comprising phosphates and ascorbic acid in general, and Araki et al. establish the state of the art that the claimed polyphosphates are commonly known sequestering agents equivalent to the ascorbic acid already taught by Tanaka et al. on page 3 [0025].  
	One of ordinary skill is motivated to combine the teachings of Tanaka with Araki et al. since both are effective skin treatment compositions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761